Citation Nr: 1107250	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-31 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Variant Creutzfeldt-Jakob 
Disease (vCJD)/Bovine Spongiform Encephalopathy (BSE) (mad cow 
disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge in February 2010.  A transcript of 
the hearing is included in the claims folder.


FINDING OF FACT

The evidence of record does not establish the existence of a 
current disability related to vCJD/BSE.


CONCLUSION OF LAW

The Veteran does not have a disability related to vCJD/BSE that 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court) or the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), lay 
observation is competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran served on active duty from December 1971 to December 
1992.  He submitted his current claim in March 2009.  His claim 
is predicated on his alleged exposure to vCJD as a result of 
eating beef while stationed in Italy in the 1980s.  The Veteran 
included information copied from a Food and Drug Administration 
(FDA) internet site that noted that military personnel in Italy 
were potentially exposed to the disease as a result of British 
beef procured between 1980 and 1996.  The information said that, 
due to the potential exposure to United Kingdom (U.K.) beef on 
U.S. military bases in Europe, it was recommended that current 
and former U.S. military personnel should be indefinitely 
deferred from donating blood.

The Veteran added that he could not donate blood based on his 
military service, and must therefore speculate that he has BSE 
(mad cow disease).  He did not provide any information regarding 
any specific type of symptom or disorder that was related to his 
alleged exposure.  He also did not identify any source of medical 
treatment in regard to his claimed exposure.

The agency of original jurisdiction (AOJ) wrote to him and asked 
that he provide or identify medical evidence to support his claim 
in March 2009.  

The Veteran responded to the AOJ's letter in March 2009.  He 
provided a significant amount of generic material and information 
regarding CJD and vCJD and BSE.  His primary source was an FDA 
internet site, although he included information from WebMD, dated 
in June 2006, bloodbook.com, and an unidentified source.  None of 
the background material addressed the Veteran's specific claim.  
The FDA information appeared to be a 2002 report that noted the 
then-current situation with the epidemic in the U.K.  The 
material provided the same general guidelines for deferring blood 
donations as what was provided by the Veteran with his claim.  
The FDA material also provided a listing of findings/symptoms 
that may accompany a case of suspected vCJD.  These included:

1.	Current age less than 55
2.	Persistent painful sensory 
symptoms and/or psychiatric 
symptoms at clinical presentation
3.	Dementia, and delayed development 
(= 4 months after illness onset) 
of ataxia, plus at least one of 
the following three neurologic 
signs; myoclonus, chorea, or 
dystonia.
4.	A normal or abnormal EEG 
[electroencephalogram], but not 
the diagnostic EEG changes often 
seen in classic CJD.
5.	Duration of illness of at least 6 
months.
6.	Routine investigations do not 
suggest an alternative, non-CJD 
diagnosis.
7.	A history of possible exposure to 
BSE, e.g., having been a resident 
or traveler to a BSE-affected 
country from 1980 to the present.
8.	No history of iatrogenic exposure 
to CJD, such as receipt of a dura 
mater graft, or human pituitary-
derived hormones.
9.	Absence of a prion protein gene 
mutation, or, if this has not 
been determined, no history of 
CJD in a first degree relative.  

FDA Guidance for Industry, Section II - Background, dated January 
2002.

The information from WebMD said that symptoms of mad cow disease 
may emerge more than 50 years after infection in humans according 
to a new study.  The information from bloodbook.com is undated 
but it advised that a person should not donate blood if they had 
lived in Western Europe since 1980.  The information also noted 
that the American Red Cross was refusing donations from people 
who had spent six months in any part of Europe since 1980.  It 
was further noted that other blood banks continued to follow the 
U. S. Government and FDA requirements that barred donations only 
from people who had spent six months or more in Great Britain 
between 1980 and 1996.  It was believed that these restrictions 
would be brought into compliance with the Red Cross guidelines or 
even made tighter very soon.  

The final document was a generic description of the disease, 
method of infection and incubation period - listed as several 
years.  The Veteran repeated that he had been a blood donor prior 
to issuance of the above guidance, which caused him to be 
disqualified from donating blood.  He said this had created a 
stigma.

A review of the Veteran's service treatment records (STRs) 
establishes that he did serve at Decimomannu Air Base in 1987 and 
1988 as indicated by treatment entries from September 1987 to 
January 1988.  This was an air base located on the island of 
Sardinia, off the coast of Italy.  

The AOJ again wrote to the Veteran in April 2009.  He was asked 
to provide medical evidence of his having BSE as well as to 
provide other information and/or evidence to support his claim.

An April 2009 letter from a blood bank reported that the Veteran 
had been a donor at their facility.  The letter noted that 
certain tests were performed on each of the Veteran's blood 
donations with no abnormal test results.  The letter stated that 
the Veteran was deferred from donating blood in July 2002.  This 
action was required as a result of direction from the FDA.  The 
FDA determined that there was a theoretical risk of exposure to 
vCJD due to the Veteran's being stationed on a military base in a 
specified European country between 1980 and 1996 when beef 
purchased in England was used.  

The Veteran's claim for service connection was denied in April 
2009.  The basis for the denial was that there was no evidence of 
a current disability.  The Veteran submitted his notice of 
disagreement (NOD) in May 2009.  He incorporated information 
about mad cow disease that was previously submitted.  He did not 
provide any information or evidence that he had any current 
symptoms or a disorder that was related to his claimed exposure.

The Veteran perfected his appeal in August 2009.  He said that VA 
had not "read and understood" the facts of his case.  

The Veteran testified at a video conference hearing in February 
2010.  At the outset it was noted that there was no one from the 
Veteran's designated service organization able to be present for 
the hearing.  The Veteran stated on the record that he wanted to 
proceed with his hearing.  The Veteran said he was stationed in 
Sardinia, Italy, in 1988 and 1989.  He said this was within the 
window of time cited by government agencies for potential 
exposure to military personnel.  He said he had not been able to 
find out any information about diagnostic tests for the disease 
and that the incubation period could run from 381/2 to 60 years.  
The Veteran was asked if he had any symptoms from having consumed 
any of the animal products or that he felt was a residual from 
eating the meat.  The Veteran responded that he understood the 
symptoms to be like Alzheimer's, or dementia.  He stated his age 
and said he was not sure what he was supposed to be like at that 
age.  

The Veteran was asked if he had ever had a doctor examine him and 
do a work up to see if, given his age and mental abilities, there 
were signs or symptoms that he may be suffering from the disease.  
The Veteran responded that he had not been evaluated and repeated 
his assertion that there was no diagnostic test.  The Veteran was 
asked if he was experiencing any other type of problem, aside 
from not being able to donate blood.  The Veteran said there was 
a social stigma to his not being able to donate blood.  

The Veteran has presented a substantial amount of information 
that he obtained from the Internet in regard to his claimed 
disability.  The material is general in nature and indicates the 
possibility that he may have been exposed to contaminated beef as 
a result of being stationed on Sardinia.  The only definite issue 
resolved by the material is that individuals that may have been 
exposed to contaminated beef during the specified period and at 
the designated areas should not donate blood.  The Veteran's case 
relates to this one definite fact and he has presented evidence 
that he cannot donate blood.

The Board has considered that lay evidence in the form of 
statements or testimony of the Veteran is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation even where there is no evidence in the STRs.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. 
Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  The Board has also 
considered the incubation period and that the STRs would not 
likely contain contemporaneous evidence of symptoms.  However, in 
the more than 16 years since service, the Veteran has not been 
treated for any symptoms, and has not, by way of written 
statement or testimony, even identified a symptom.  He is not 
competent, in this case, to provide a diagnosis of a disease 
related to his claimed his exposure.  See Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis); see also Espiritu v. v. Derwinski, 2 Vet. App. 
492 (1992).

The Veteran has not identified any diagnosed disorder that he 
alleges may be related to his possible exposure.  Rather, he has 
maintained that his mere exposure represents a disability because 
of the long incubation period.  However, this is not so as 
exposure alone does not represent a disability.  This is 
especially so as the Veteran cannot identify any symptom, aside 
from a specific disorder or disease, that is related to the 
claimed exposure.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323 
(Fed. Cir. 2009) (the support requirement of (38 U.S.C.A. §) 
section 5107(a) obligates the claimant to provide some 
evidentiary basis for his or her benefits claim.  It is no 
different than claiming a disability based on exposure to 
radiation but not having any identifiable symptom or diagnosed 
disease.  Disability benefits cannot be granted without the 
presence of a disability.  38 U.S.C.A. §§ 1110, 1131.

Thus, in the absence of diagnosis by medical professionals, the 
Board finds that the Veteran is not competent to state that he 
has a diagnosed disability that is related to his exposure to 
tainted beef during his military assignment on Sardinia.  
Therefore, the Board concludes that, without any current medical 
evidence confirming the presence of a disability of any type 
during the pendency of the claim, service connection must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(current disability is a prerequisite to an award of service 
connection); see also McClain v. Nicholson, 21 Vet. App. 319, 
321-323 (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In addition, the Court has held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim for benefits in March 2009.  The 
AOJ wrote to him that same month with notice on how to 
substantiate his claim.  He responded with a detailed submission 
in April 2009.  

The AOJ provided additional notice to the Veteran in April 2009.  
Evidence identified by the Veteran was obtained and associated 
with the claims folder.

The Veteran was provided with the notice required by Dingess in 
regard to how disability ratings and effective dates are 
determined by way of both AOJ letters.

The Veteran's claim was denied in April 2009.  He submitted his 
NOD in May 2009 and perfected his appeal in August 2009.  

The Veteran has not disputed the contents of the VCAA notice in 
this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset, he 
demonstrated actual knowledge of what was required to establish 
service connection as evidenced by his statements, the submission 
of evidence he believed supported his claim as well as 
identifying evidence for VA to obtain.  Thus, the Board is 
satisfied that the duty to notify requirements under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, information regarding vCJD and BSE, 
the Veteran's ban against donating blood, as well as statements 
from the Veteran.  He testified at a video conference hearing in 
support of his claim.  

The Veteran was not afforded an examination in regard to his 
claim.  However, in light of the Board's determination that there 
is no competent evidence of a current disability, or at any time 
during the pendency of the appeal, there is no requirement to 
obtain an examination in this case.  See McLendon v. Nicholson, 
20 Vet. App. 79, 81-83 (2006); see also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (a veteran is required to show some 
causal connection between his disability and his military 
service).  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware of 
any such evidence.


ORDER

Entitlement to service connection for Variant Creutzfeldt-Jakob 
Disease/Bovine Spongiform Encephalopathy (mad cow disease) is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


